Exhibit 10.7

PREPARED BY AND WHEN

RECORDED RETURN TO:

 

LATIMER LEVAY FYOCK LLC

55 W. Monroe Street, Suite 1100

Chicago, IL 60603
Attn.: Janet Wagner, Esq.
LLF File No.: 72001-381

 

Parcel/ID: 15-15-313-003

 

Property Address:

1255 Town Center Road
Vernon Hills, Illinois

(Lake County)

 

MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FIXTURE FILING

(Illinois)

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING (as
the same may from time to time hereafter be modified, supplemented or amended,
this “Mortgage”) is made as of May 3, 2017, by IRESI VERNON HILLS COMMONS,
L.L.C., a Delaware limited liability company (“Mortgagor”), having its principal
place of business and mailing address at 2901 Butterfield Road, Oak Brook,
Illinois 60523, to and for the benefit of PARKWAY BANK AND TRUST COMPANY, an
Illinois banking corporation, having a principal place of business and mailing
address at 4800 N. Harlem Avenue, Harwood Heights, IL 60706, as “Lender”.

 

WITNESSETH:

 

Mortgagor is justly indebted to Lender for money borrowed (the “Loan”) in the
original principal sum of Thirteen Million Eight Hundred Thousand and 00/100
Dollars ($13,800,000.00) (the “Loan Amount”) made pursuant to the Loan Agreement
of even date herewith (as amended, restated or otherwise modified from time to
time, the “Loan Agreement”) and evidenced by a Secured Promissory Note of even
date herewith executed by Mortgagor, made payable and delivered to Lender (as
may be modified, amended, supplemented, extended or consolidated in writing and
any note(s) issued in exchange therefor or replacement thereof, the “Note”), in
which Note the Mortgagor

1 

 

promises to pay to Lender the Loan Amount, together with all accrued and unpaid
interest thereon, interest accrued at the Default Rate (if any), Late Charges
(if any) and all other obligations and liabilities due or to become due to
Lender pursuant to the Loan Documents and all other amounts, sums and expenses
paid by or payable to Lender pursuant to the Loan Documents (as defined in the
Loan Agreement) (collectively the “Indebtedness”) until the Indebtedness has
been paid in accordance with the Note and other Loan Documents. Capitalized
terms used herein and not otherwise defined shall have those meanings given to
them in the other Loan Documents.

 

The Note is in the original principal amount of $13,800,000.00 and matures
May 3, 2024.

 

NOW, THEREFORE, to secure the payment of the Indebtedness in accordance with the
terms and conditions of the Loan Documents, and all extensions, modifications,
and renewals thereof and the performance of the covenants and agreements
contained therein, and also to secure the payment of any and all other
Indebtedness, direct or contingent, that may now or hereafter become owing from
Mortgagor to Lender in connection with the Loan Documents, and in consideration
of the Loan Amount in hand paid, receipt of which is hereby acknowledged,
Mortgagor does by these presents hereby grant, bargain, sell, alien, convey,
mortgage, warrant, assign, transfer, hypothecate, pledge, deliver, set over and
confirm, remise and release unto Lender, its successors and assigns forever,
with power of sale, that certain real estate and all of Mortgagor’s estate,
right, title and interest therein, located in the County of Lake, State of
Illinois, more particularly described in Exhibit ”A” attached hereto and made a
part hereof (the “Land”), which Land, together with the following described
property, rights and interests, is collectively referred to herein as the
“Premises,” together with:

 

A.Mortgagor’s interest as lessor in and to all Leases and all Rents, which are
pledged primarily and on a parity with the Land and not secondarily; and

 

B.All and singular the tenements, hereditaments, easements, appurtenances,
passages, waters, water courses, riparian rights, direct flow, ditch, reservoir,
well and other water rights, whether or not adjudicated, whether tributary or
nontributary and whether evidenced by deed, water stock, permit or otherwise,
sewer rights, rights in trade names (excluding however, the “Inland” name and
logo), licenses, permits and contracts, and all other rights, liberties and
privileges of any kind or character in any way now or hereafter appertaining to
the Land, including but not limited to, homestead and any other claim at law or
in equity as well as any after-acquired title, franchise or license and the
reversion and reversions and remainder and remainders thereof; and the right in
the case of foreclosure hereunder of the encumbered property for Lender to take
and use the name by which the buildings and all other improvements situated on
the Premises are commonly known and the right to manage and operate the said
buildings under any such name and variants thereof; and

2 

 

C.All right, title and interest of Mortgagor in any and all buildings and
improvements of every kind and description now or hereafter erected or placed on
the said Land and all materials intended for construction, reconstruction,
alteration and repairs of such buildings and improvements now or hereafter
erected thereon, all of which materials shall be deemed to be included within
the Premises immediately upon the delivery thereof to the Premises, and a
security interest in all fixtures now or hereafter owned by Mortgagor and
attached to or contained in and used in connection with the Premises including,
but not limited to, all machinery, motors, elevators, fittings, radiators,
awnings, shades, screens, and all plumbing, heating, lighting, ventilating,
refrigerating, incinerating, air-conditioning and sprinkler equipment and
fixtures and appurtenances thereto; all items of furniture, furnishings,
equipment and personal property owned by Mortgagor used or useful in the
operation of the Premises; and all renewals or replacements of all of the
aforesaid property owned by Mortgagor or articles in substitution therefor,
whether or not the same are or shall be attached to said buildings or
improvements in any manner (collectively, the “Improvements”). Mortgagor and
Lender mutually agree, intend and declare that all the Improvements owned by
Mortgagor and placed by it on the Land or used in connection with the operation
or maintenance of the Premises shall, so far as permitted by law, be deemed to
form a part and parcel of the Land and, for the purpose of this Mortgage, to be
Land and covered by this Mortgage, and as to any of the Improvements which do
not form a part and parcel of the Land or do not constitute a “fixture” (as such
term is defined in the Uniform Commercial Code in effect in the state where the
Premises is located, as amended, modified and/or recodified from time to time,
the “UCC”), this Mortgage and the other Loan Documents (the terms of which grant
a security interest in personal property or real property, the proceeds of which
may become personal property) are each hereby deemed to be, as well, a security
agreement under the UCC for the purpose of creating a security interest in all
items, including, but not limited to all property and rights which Mortgagor may
grant, assign, bargain, sell, transfer, set over, deliver, or otherwise convey
to Lender, as secured party, under the terms of this Mortgage or any of the
other Loan Documents, including any and all proceeds thereof. Mortgagor hereby
appoints Lender as its attorney-in-fact, effective upon the occurrence of any
Event of Default, to execute such documents necessary to perfect Lender’s
security interest and authorizes Lender at any time until the Indebtedness is
paid in full, to prepare and file, at Mortgagor’s expense, any and all UCC
financing statements, amendments, assignments, terminations and the like,
reasonably necessary to create and/or maintain a prior security interest in such
property all without Mortgagor’s execution of the same. Furthermore, upon the
occurrence of any Event of Default under the Loan Documents, Lender will, in
addition to all other remedies provided for in the Loan Documents, have the

3 

 

remedies provided for under the UCC. Mortgagor warrants that, to its knowledge,
the location of such property is upon the real estate. Mortgagor covenants and
agrees that Mortgagor will furnish Lender with notice of any change in
Mortgagor’s name, identity, entity, structure, organization identification
number and residence or principal place of business within thirty (30) days of
the effective date of any such change. Mortgagor, as debtor, hereby grants to
Lender, as secured party, a security interest in all Improvements (to the extent
Improvements include any personal property pursuant to the UCC) as security for
the Loan and Indebtedness and Borrower hereby authorizes Lender to file any
financing statements as Lender may reasonably require in order to perfect such
grant of security interest. This Mortgage is being recorded as a Fixture Filing
(as defined in the UCC), and for this purpose, the name and address of the
debtor is the name and address of Mortgagor as set forth in this Mortgage, and
the name and address of the secured party is the name and address of Lender as
set forth in this Mortgage; and

 

D.All right, title and interest of Mortgagor, now or hereafter acquired, in and
to any and all strips and gores of land adjacent to and used in connection with
the Premises and all right, title and interest of Mortgagor, now owned or
hereafter acquired, in, to, over and under the ways, streets, sidewalks and
alleys adjoining the Premises; and

 

E.All funds now or hereafter held by Lender under any property reserves
agreement (including any proceeds derived from any letter of credit) or escrow
security agreement or under any of the terms hereof or of the Loan Documents,
including but not limited to funds held under the provisions of the Loan
Agreement; and

 

F.All of Mortgagor’s payment intangibles, letter of credit rights, interest rate
cap agreements, tenant in common agreement rights, and any other contract rights
of Mortgagor related in any manner to the ownership, operation, or management of
the Premises, as well as any and all supporting obligations, and all proceeds,
renewals, replacements and substitutions thereof; and

 

4 

 

G.All funds, accounts and proceeds thereof relating to the Premises whether or
not such funds, accounts or proceeds thereof are held by Lender under the terms
of any of the Loan Documents, including, but not limited to bankruptcy claims of
Mortgagor against any tenant at the Premises, and any proceeds thereof; proceeds
of any Rents, insurance proceeds from all insurance policies required to be
maintained by Mortgagor under the Loan Documents (subject to the balance of the
terms of this Mortgage); all refunds and rebates with respect to any tax or
utility payments; and all awards, decrees, proceeds, settlements or claims for
damage now or hereafter made to or for the benefit of Mortgagor by reason of any
damage to, destruction of or taking of the Premises or any part thereof, whether
the same shall be made by reason of the exercise of the right of eminent domain
or by condemnation or otherwise (a “Taking”).

 

TO HAVE AND TO HOLD the same unto Lender, its successors and assigns, upon the
uses, covenants and agreements herein expressed; PROVIDED, HOWEVER, that should
the Indebtedness be paid according to the tenor and effect thereof when the same
shall become due and payable as provided for in the Loan Documents, and should
Mortgagor perform all covenants contained in the Loan Documents in a timely
manner, then this Mortgage shall be cancelled and released.

 

Mortgagor represents that it shall forever warrant and defend the title to the
Premises against all claims and demands of all persons whomsoever and will on
demand execute any additional instrument which may be required to give Lender a
valid first lien on all of the Premises, subject to the Permitted Encumbrances.

 

Mortgagor further represents that (i) the Premises is not subject to any
casualty damage; (ii) Mortgagor has not received any written notice of any
eminent domain or condemnation proceeding affecting the Premises; (iii) all
leasing broker fees and commissions payable by Mortgagor with respect to the
Lease(s) have been paid in full, in cash or other form of immediately available
funds; and (iv) to the best of Mortgagor’s knowledge, following due and diligent
inquiry, there are no actions, suits or proceedings pending, completed or
threatened against or affecting Mortgagor or any Person owning an interest
(directly or indirectly) in Mortgagor (“Interest Owner(s)”) or any property of
Mortgagor or any Interest Owner in any court or before any arbitrator of any
kind or before or by any governmental authority (whether local, state, federal
or foreign) that, individually or in the aggregate, could reasonably be expected
by Lender to be material to the transaction contemplated hereby. Notwithstanding
the foregoing, no representation is made concerning holders of interests in
Mortgagor who are Interest Owners solely by virtue of their ownership interest
in the Mortgagor.

 

 

5 

 

Mortgagor further represents, warrants and covenants that as of the date hereof
and until the Indebtedness is paid in full:

 

(a)Mortgagor and each Person owning an interest in Mortgagor and/or any
guarantor is not (i) identified on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), (ii) a Person with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of the laws and regulations of the United States
of America or any Executive Order of the President of the United States of
America;

 

(b)none of the funds or other assets of Mortgagor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined);

 

(c)no Embargoed Person has any interest of any nature whatsoever in Mortgagor
(whether directly or indirectly);

 

(d)none of the funds of Mortgagor have been derived from any unlawful activity
with the result that the investment in Mortgagor is prohibited by law or that
the Loan Documents are in or will be in violation of law,

 

(e)Mortgagor has and will continue to implement procedures, and has consistently
and will continue to consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times.
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under the laws of the United States of America, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Mortgagor is prohibited by law or Mortgagor is in violation of
law;

 

(f)Mortgagor has complied and will continue to comply with all requirements of
law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect; and

6 

 

(g)Mortgagor has not and will not use funds from any “Prohibited Person” (as
such term is defined in the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) to make any payment due to Lender under the Loan
Documents.

 

Mortgagor will immediately notify Lender in writing if any of the
representations, warranties or covenants in this Mortgage are no longer true or
have been breached or if Mortgagor has a reasonable basis to believe that they
may no longer be true or have been breached. In addition, Mortgagor will, at the
request of Lender, provide such information as may be requested by Lender to
determine Mortgagor’s compliance with the terms hereof.

 

Mortgagor COVENANTS AND AGREES AS FOLLOWS:

 

1.       Mortgagor shall:

 

(a)       pay each item of Indebtedness secured by this Mortgage when due
according to the terms of the Loan Documents;

 

(b)       pay, to the extent permitted by law, a Late Charge on any payment of
principal, interest or Indebtedness which is not paid on or before the due date
as required under the Note;

 

(c)       pay, on or before the due date thereof any indebtedness permitted to
be incurred by Mortgagor pursuant to the Loan Documents and any other claims
which could become a lien on the Premises (unless otherwise specifically
addressed in paragraph 1(e) hereof), and upon request of Lender exhibit
satisfactory evidence of the discharge thereof;

 

(d)       complete within a reasonable time, the construction of any
Improvements now or at any time in process of construction upon the Land which
are required to be performed by Mortgagor;

 

 

7 

 

(e)       manage, operate and maintain the Premises and keep the Premises,
including, but not limited to, the Improvements, in good condition and repair
and free from mechanics liens or other liens or claims for liens, provided,
however, that Mortgagor may in good faith, with reasonable diligence and upon
written Notice to Lender within thirty (30) days after Mortgagor has knowledge
of such lien or claim, contest the validity or amount of any such lien or claim
and defer payment and discharge thereof during the pendency of such contest in
the manner provided by law, provided that (i) such contest may be made without
the payment thereof; (ii) such contest shall prevent the sale or forfeiture of
the Premises or any part thereof, or any interest therein, to satisfy such lien
or claim; (iii) Mortgagor shall have obtained a bond over such lien or claim
from a bonding company acceptable to Lender which has the effect of removing
such lien or collection of the claim or lien so contested; (iv) Mortgagor shall
pay all costs and expenses incidental to such contest; and (v) in the event of a
final, non-appealable ruling or adjudication adverse to Mortgagor or the
Premises and provided the court of jurisdiction has not granted a stay of the
enforcement of the ruling or judgment, Mortgagor shall promptly pay such claim
or lien, shall indemnify and hold Lender and the Premises harmless from any loss
or damage arising from such contest and shall take whatever action necessary to
prevent sale, forfeiture or any other loss or damage to the Premises or to
Lender.

 

(f)       comply, and cause each lessee or other user of the Premises to comply,
with all requirements of law and ordinance, and all rules and regulations, now
or hereafter enacted, by authorities having jurisdiction of the Premises and the
use thereof, including but not limited to all covenants, conditions and
restrictions of record pertaining to the Premises, the Improvements, and the use
thereof (collectively, “Legal Requirements”);

 

(g)       subject to the provisions of Paragraph 5 hereof, promptly repair,
restore or rebuild any Improvements now or hereafter a part of the Premises
which may become damaged or be destroyed by any cause whatsoever, so that upon
completion of the repair, restoration and rebuilding of such Improvements, there
will be no liens of any nature arising out of the construction and the Premises
will be of substantially the same character and quality as it was prior to the
damage or destruction;

 

(h)       if other than a natural person, do all things necessary to preserve
and keep in full force and effect its existence, franchises, rights and
privileges under the laws of the state of its formation and, if other than its
state of formation, the state where the Premises is located. Mortgagor shall
notify Lender at least thirty (30) days prior to any relocation of Mortgagor’s
principal place of business to a different state or any change in Mortgagor’s
state of formation;

 

 

8 

 

(i)       do all things necessary to preserve and keep in full force and effect
Lender’s title insurance coverage insuring the lien of this Mortgage as a first
and prior lien, subject only to the Permitted Encumbrances and any other
exceptions after the date of this Mortgage approved in writing by Lender,
including without limitation, delivering to Lender not less than 30 days prior
to the effective date of any rate adjustment, modification or extension of the
Note or any other Loan Document, any new policy or endorsement which may be
reasonably required to assure Lender of such continuing coverage;

 

(j)       execute any and all documents which may be required to perfect the
security interest granted by this Mortgage; and

 

(k)       remain a Limited-Asset Entity.

 

2.        Mortgagor shall not:

 

(a)       construct any building or structure nor make any alteration or
addition (other than normal repair and maintenance) to (i) the roof or any
structural component of any Improvements on the Premises or (ii) the building
operating systems, including, but not limited to, the mechanical, electrical,
heating, cooling, or ventilation systems (other than replacement with equal or
better quality and capacity), in each case except to the extent that such
activity is required by applicable Legal Requirements;

 

Notwithstanding anything hereinabove to the contrary, the restrictions set forth
in this Paragraph 2(a) shall not be applicable if such activity is (i) required
by applicable Legal Requirements or (ii) specifically provided for in a Lease
approved by Lender prior to closing of the Loan or thereafter, in which a tenant
has the right to complete any of the above without Mortgagor’s prior consent in
its capacity as landlord under such Lease. With respect to any Lease in which
the above activities require Mortgagor’s prior consent (in its capacity as
landlord under such Lease), Mortgagor shall also obtain Lender’s prior written
consent, not to be unreasonably withheld;

 

(b)       remove or demolish any material Improvements, or any portion thereof,
which at any time constitute a part of the Premises;

 

 

9 

 

Notwithstanding anything hereinabove to the contrary, Mortgagor may construct,
remove or demolish tenant improvements within the then-existing building(s) or
other structures to the extent such work is required solely under the terms of
any Leases approved by Lender provided (i) no Event of Default exists under the
Loan Documents; (ii) the work is completed on a timely basis, in a good,
workmanlike, lien-free manner and in accordance with all Legal Requirements; and
(iii) such work does not negatively affect the structural integrity of the
Improvements or the value of the Premises.

 

(c)       cause or permit any change to be made in the general use of the
Premises without Lender’s prior written consent;

 

(d)       initiate any or acquiesce to a zoning reclassification or material
change in zoning of the Premises without Lender’s prior written consent.
Mortgagor shall use all reasonable efforts to contest any such zoning
reclassification or change;

 

(e)       make or permit any use of the Premises that could with the passage of
time result in the creation of any right of use, or any claim of adverse
possession or easement on, to or against any part of the Premises in favor of
any Person or the public;

 

(f)       except for the Permitted Transfers described in Section 6.19 of the
Loan Agreement, Leases permitted by the terms of the Assignment of Leases or to
the extent permitted elsewhere in the Loan Documents, permit, acquiesce to or
allow any of the following to occur: (i) a sale, conveyance, assignment,
transfer, encumbrance (other than the lien hereof, the Lease(s), the Permitted
Encumbrances and those liens which Mortgagor is contesting in accordance with
this Mortgage), alienation, pledge or other disposition (whether directly or
indirectly, voluntary or involuntary, or by operation of law) of all or any
portion of the Premises or an interest in the Premises or direct or indirect
ownership interests in the Mortgagor; (ii) the reconstitution or conversion of
Mortgagor and/or any Interest Owner from one entity to another type of entity
except in connection with a Permitted Transfer; (iii) the issuance or other
creation of ownership interests in the Mortgagor and/or any Interest Owner,
except as otherwise expressly permitted by the Loan Agreement; (iv) a merger,
consolidation, reorganization or any other business combination with respect to
Mortgagor and/or any Interest Owner that is not an Interest Owner solely by
virtue of its ownership interest in the Mortgagor; (v) a conversion to or
operation of all or any portion of the Premises as a cooperative or condominium
form of ownership; or (vi) if Mortgagor is a trust, the addition, deletion or
substitution of a signatory trustee of such trust. For the purposes of this
provision, any of the events described above shall be defined as a “Transfer”.
If any such Transfer occurs without the prior written consent of Lender, it
shall be null and void and shall constitute an immediate Event of Default under
the Loan Documents. Lender may, in its commercially reasonable discretion,
consent to a Transfer (not otherwise expressly permitted by the terms hereof),
and any such consent shall not constitute a consent as to any other Transfer;

10 

 

(g) cause, permit or allow: (i) any Person to own an interest in Mortgagor who
is (A) identified on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC, or (B) a
party with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States; (ii) any of the funds or other assets of Mortgagor to constitute
property of, or be beneficially owned, directly or indirectly, by any Embargoed
Person; (iii) an Embargoed Person to have any interest of any nature whatsoever
in Mortgagor (whether directly or indirectly); or (iv) any of its funds to be
derived from any unlawful activity with the result that the investment in
Mortgagor is prohibited by law or that the Loan Documents are in or will be in
violation of law.

 

3. (a) Mortgagor shall pay, or cause to be paid when due, and before any penalty
attaches or interest accrues, all general taxes, special taxes, assessments
(including assessments for benefits from public works or improvements whenever
begun or completed), utility charges, water charges, sewer service charges,
common area maintenance charges, if any, vault or space charges and all other
like charges against or affecting the Premises or against any property or
equipment located on the Premises, or which might become a lien on the Premises,
and shall, within ten (10) days following Lender’s request, furnish to Lender a
duplicate receipt of such payment. If any such tax, assessment or charge may
legally be paid in installments, Mortgagor may, at its option, pay such tax,
assessment or charge in installments.

 

(b)       If Mortgagor desires to contest any tax, assessment or charge relating
to the Premises, Mortgagor may do so by paying the same in full, under protest,
in the manner provided by law; provided, however, that (i) if contest of any
tax, assessment or charge may be made without the payment thereof, and (ii) such
contest shall have the effect of preventing the collection of the tax,
assessment or charge so contested and the sale or forfeiture of the Premises or
any part thereof or any interest therein to satisfy the same, then Mortgagor
may, in its discretion and upon the giving of Notice to Lender of its intended
action and upon the furnishing to Lender of such security or bond as Lender may
require, contest any such tax, assessment or charge in good faith and in the
manner provided by law. All costs and expenses incidental to such contest shall
be paid by Mortgagor. In the event of a ruling or adjudication adverse to
Mortgagor, Mortgagor shall promptly pay such tax, assessment or charge.
Mortgagor shall indemnify and save harmless the Lender and the Premises from any
loss or damage arising from any such contest and shall, if necessary to prevent
sale, forfeiture or any other loss or damage to the Premises or to Lender, pay
such tax, assessment or charge or take whatever action is necessary to prevent
any sale, forfeiture or loss.

 

 

11 

 

4. (a) Mortgagor shall at all times keep or cause to be kept in force (i)
property insurance insuring all Improvements which now are or hereafter become a
part of the Premises for perils covered by a Standard “All Risk” insurance
policy (to include Basic and Broad Form causes of loss), including coverage
against terrorism containing both replacement cost and agreed amount
endorsements or equivalent coverage; (ii) commercial general liability insurance
naming Lender as an additional insured protecting Mortgagor and Lender against
liability for bodily injury or property damage occurring in, on or adjacent to
the Premises in commercially reasonable amounts; (iii) boiler and machinery
insurance if the property has a boiler or is an office building; (iv) rental
value insurance for the perils specified herein for one hundred percent (100%)
of the Rents (including operating expenses, real estate taxes, assessments and
insurance costs which are lessee’s liability) for a period of twelve (12)
months; (v) builders risk insurance during all periods of construction; and
(vi) insurance against all other hazards as may be reasonably required by
Lender, including, without limitation, insurance against loss or damage by
flood, hurricane and windstorm. Notwithstanding anything herein above to the
contrary, if neither: (i) property insurance without an exclusion for terrorism,
terrorist acts or similar perils (“Terrorism”) nor (ii) a separate policy
insuring specifically against Terrorism is available at a cost which is in
Lender’s opinion commercially reasonable, taking into consideration, among other
things, (A) how properties similar in type, size, quality and location are
insured with respect to Terrorism and (B) the amount of coverage, premium and
deductible applicable to such insurance, then Lender agrees to waive the
requirement to provide insurance covering Terrorism until such coverage again
becomes available at a cost that is commercially reasonable in Lender’s opinion.

 

(b)       All insurance (including deductibles and exclusions) shall be in form,
content and amounts approved by Lender and written by an insurance company or
companies approved by Lender and rated A-, class size VIII or better in the most
current issue of Best’s Insurance Reports and which is licensed to do business
in the state in which the Premises are located or a governmental agency or
instrumentality approved by Lender. The policies for such insurance shall have
attached thereto standard mortgagee clauses in favor of and permitting Lender to
collect any and all proceeds payable thereunder and shall include a thirty (30)
day (except for nonpayment of premium, in which case, a ten (10) day) notice of
cancellation clause in favor of Lender. All certificates of insurance (or
policies if requested by Lender) shall be delivered to and held by Lender as
further security for the payment of the Note and any other obligations arising
under the Loan Documents, with evidence of renewal coverage delivered to Lender
at least thirty (30) days before the expiration date of any policy. Mortgagor
shall not carry or permit to be carried separate insurance, concurrent in kind
or form and contributing in the event of loss, with any insurance required in
the Loan Documents.

 

12 

 

5.       In the event of any damage to or destruction of the Premises, or any
part thereof (and subject to the provisions of Paragraph 5(e) below):

 

(a)       Mortgagor shall immediately give Lender Notice thereof. Lender shall
have the right (which may be waived by Lender in writing) to settle and adjust
any claim in excess of $100,000 under such insurance policies required to be
maintained by Mortgagor. In all circumstances, the proceeds thereof shall be
paid to Lender and Lender is authorized to collect and to give receipts
therefor; provided that proceeds of claims not exceeding $100,000 shall be paid
to Mortgagor so long as there is no then existing Event of Default. Mortgagor
agrees and acknowledges that such proceeds shall be held by Lender without any
allowance of interest and that in any bankruptcy proceeding of Mortgagor, all
such proceeds shall be deemed to be “Cash Collateral” as that term is defined in
Section 363 of the Bankruptcy Code. Provided that no Event of Default exists,
Mortgagor shall have the right to participate in any settlement or adjustment;
provided, however, that any settlement or adjustment shall be subject to the
written approval of Lender, not to be unreasonably withheld, conditioned or
delayed.

 

(b)       Such proceeds, after deducting therefrom any reasonable expenses
incurred by Lender in the collection thereof (including but not limited to
reasonable attorneys’ fees and costs), shall be applied by Lender to pay the
Indebtedness secured hereby, whether or not then due and payable, without
prepayment penalty.

 

Notwithstanding anything hereinabove to the contrary (but subject to the
provisions of Paragraph 5(e) below),

 

(i)       in the event the casualty occurs more than six (6) months prior to the
maturity date of the Note and no Event of Default exists, Lender shall apply
such proceeds as follows:

 

(A)       If the aggregate amount of such proceeds is less than $100,000, Lender
shall pay such proceeds directly to Mortgagor, to be held in trust for Lender
and applied to the cost of rebuilding and restoring the Premises. If there is an
existing Event of Default, such proceeds shall be paid to Lender.

 

(B)       If the aggregate amount of such proceeds equals or exceeds $100,000,
such proceeds shall be paid to Lender, and Lender shall disburse such amounts of
the proceeds as Lender reasonably deems necessary for the repair or replacement
of the Premises, subject to the conditions set forth in paragraph 5(c) below.

13 

 

 

(ii)       in the event (x) an Event of Default exists, or (y) the casualty
occurs during the last six (6) months prior to the maturity date of the Note and
Lender determines that the repair and restoration of such casualty cannot be
completed prior to the maturity date of the Note, or (z) the conditions set
forth in paragraph 5(c) are not met, then Lender, in its sole and absolute
discretion may either:

 

(A)       declare the entire Indebtedness to be immediately due and payable
without prepayment penalty. In such event, all proceeds shall be applied toward
payment of the Indebtedness in such priority as Lender elects; or

 

(B)       disburse such proceeds as Lender reasonably deems necessary for the
repair or replacement of the Premises subject to those conditions set forth in
paragraph 5(c) which Lender in its sole and absolute discretion may require.

 

(c) (i) In the event that Mortgagor is to be reimbursed out of the insurance
proceeds or out of any award or payment received with respect to a Taking,
Lender shall from time to time make available such proceeds, subject to the
following conditions: (A) there continues to exist no Event of Default; (B) the
delivery to Lender of satisfactory evidence of the estimated cost of completion
of such repair and restoration work and any architect’s certificates, waivers of
lien, contractor’s sworn statements, and other evidence of cost and of payment
and of the continued priority of the lien hereof over any potential liens of
mechanics and materialmen (including, without limitation, title policy
endorsements) as Lender may reasonably require and approve; (C) the time
required to complete the repair and restoration work and for the income from the
Premises to return to the level it was prior to the loss will not exceed the
coverage period of the rental value insurance required hereunder; (D) Lender
approves the plans and specifications of such work before such work is commenced
if the estimated cost of rebuilding and restoration exceeds 25% of the
Indebtedness or involves any structural changes or modifications (if said plans
and specifications substantially comply with those previously approved by
Lender, Lender’s approval shall not be unreasonably withheld); (E) if the amount
of any insurance proceeds, award or other payment is insufficient to cover the
cost of restoring and rebuilding the Premises, Mortgagor shall pay such cost in
excess of such proceeds, award or other payment before being entitled to
reimbursement out of such funds; (F) Mortgagor pays to Lender a non-refundable
processing fee equal to the greater of $5,000.00 or .25% of the amount of such
proceeds within sixty (60) days of the occurrence of any such damage

14 

 

or destruction and before Lender disburses any proceeds; and (G) such other
conditions to such disbursements that, in Lender’s reasonable discretion, would
be customarily required by a construction lender doing business in the area
where the Premises is located or which are otherwise required by any rating
agency rating a Securitization Transaction.

 

(ii)       No payment made by Lender prior to the final completion of the repair
or restoration work shall, together with all payments theretofore made, exceed
90% of the cost of such work performed to the time of payment, and at all times
the undisbursed balance of said proceeds shall be at least sufficient to pay for
the cost of completion of such work free and clear of all liens. Any proceeds
remaining after payment of the cost of rebuilding and restoration shall, at the
option of Lender, either be (a) applied in reduction of the Indebtedness secured
hereby, or (b) paid to Mortgagor.

 

(iii)       Repair and restoration of the Premises shall be commenced promptly
after the occurrence of the loss and shall be prosecuted to completion
diligently, and the Premises shall be so restored and rebuilt to substantially
the same character and quality as prior to such damage and destruction and shall
comply with all Legal Requirements.

 

(d)       Should such damage or destruction occur after foreclosure or sale
proceedings have been instituted, the proceeds of any such insurance policy or
policies, if not applied in rebuilding or restoration of the Improvements, shall
be used to pay (i) the Indebtedness then due and owing in the event of a
non-judicial sale in such priority as Lender elects, or (ii) the amount due in
accordance with any decree of foreclosure or deficiency judgment that may be
entered in connection with such proceedings, and the balance, if any, shall be
paid to the owner of the equity of redemption if it shall then be entitled to
the same, or otherwise as any court having jurisdiction may direct.

 

6.       In the event of the commencement of a Taking affecting the Premises:

 

(a)       Mortgagor shall give Lender Notice thereof. Lender may participate in
such proceeding, and Mortgagor shall deliver to Lender all documents requested
by it to permit such participation.

15 

 

 

(b)       Mortgagor shall cause the proceeds of any award or other payment made
relating to a Taking, to be paid directly to Lender. Lender, in its sole and
absolute discretion: (i) may apply all such proceeds to pay the Indebtedness in
such priority as Lender elects without prepayment penalty; or (ii) subject to
and in accordance with the provisions set forth in paragraph 5(c) above, may
disburse such amounts of the proceeds as Lender reasonably deems necessary for
the repair or replacement of the Premises.

 

(c)       Notwithstanding anything herein above to the contrary, provided no
Event of Default exists, Lender agrees to disburse the proceeds received from
any Inconsequential Taking, as hereinafter defined, to Mortgagor for the repair
and/or replacement of the Premises. An “Inconsequential Taking” shall be a
Taking which (i) results in less than $100,000 in proceeds; (ii) does not, in
Lender’s determination, materially or adversely affect the Improvements,
parking, access, ingress, egress or use of the Premises; and (iii) does not
trigger any rights or options of tenants under the Leases.

 

7.     If by the laws of the United States of America or of any state or
governmental subdivision having jurisdiction over Mortgagor or of the Premises
or of the Loan evidenced by the Loan Documents or any amendments or
modifications thereof, any tax or fee is due or becomes due or is imposed upon
Lender or Mortgagor in respect of the issuance or the making, executing,
delivering, recording and/or registration of this Mortgage or the Note or
otherwise in connection with the Loan Documents or the Loan, except for Lender’s
income or franchise tax, Mortgagor covenants and agrees to pay such tax or fee
in the manner required by such law and to hold harmless and indemnify Lender,
its successors and assigns, against any liability incurred by reason of the
imposition of any such tax or fee, and any and all penalties, interest,
attorneys’ fees or other costs due in connection therewith. In the event of a
failure by Mortgagor to pay any such tax or fee, or applicable penalties,
interest, attorneys’ fees or other costs, as set forth herein, the same shall,
without limitation of any other remedies herein, constitute an Event of Default
under this Mortgage, and, should Lender elect to pay the same, all such taxes,
fees, penalties, interest, attorneys’ fees or other charges, in addition to
being due and owing to Lender upon demand, shall be secured by the lien of this
Mortgage and shall bear interest at the Default Rate as hereinafter provided
from the date of advance by Lender until paid by Mortgagor. Notwithstanding
anything to the contrary in this Mortgage, the Note or any of the Loan
Documents, this paragraph 7 shall survive repayment of the Note and satisfaction
of this Mortgage.

 

16 

 

8.(a)       Upon the occurrence of any Event of Default, Lender may, but need
not, make any payment or perform any act herein required of Mortgagor, in any
form and manner deemed expedient and may, but need not, make full or partial
payments of principal or interest on prior encumbrances, if any, and purchase,
discharge, compromise or settle any tax lien or other prior lien or title or
claim thereof, or redeem from any tax sale or forfeiture affecting said
Premises, or contest any tax or assessment. All moneys paid for any of the
purposes herein authorized and all reasonable expenses paid or incurred in
connection therewith, including but not limited to, reasonable attorneys’ fees
and costs and reasonable attorneys’ fees and costs on appeal, and any other
money advanced by Lender to protect the Premises and the lien hereof, shall be
so much additional Indebtedness secured hereby and shall become immediately due
and payable without notice and with interest thereon at the Default Rate from
the date of expenditure or advance until paid.

 

(b)       In making any payment hereby authorized relating to taxes or
assessments or for the purchase, discharge, compromise or settlement of any
prior lien, Lender may make such payment according to any bill, statement or
estimate secured from the appropriate public office without inquiry into the
accuracy thereof or into the validity of any tax, assessment, sale, forfeiture,
tax lien or title or claim thereof or without inquiry as to the validity or
amount of any claim for lien which may be asserted.

 

9.     If one or more of the following events (herein called an “Event of
Default” or “Events of Default” as the context so requires) shall have occurred:

 

(a)       failure to pay when due any principal of or interest on the Note or
any other Indebtedness, utilities, taxes or assessments or insurance premiums
required pursuant to the Loan Documents and continuance of such failure for five
(5) days after payment of any such amount is due; or

 

(b)       the failure of Mortgagor to duly observe or perform any of the
covenants, conditions and agreements of the Mortgagor contained in paragraph
2(f) of this Mortgage; or,

 

17 

 

(c)       with respect to matters not described in the other subsections of this
Section 9, failure to duly observe or perform any covenant, condition or
agreement of the Mortgagor contained in this Mortgage, and such failure shall
have continued for thirty (30) days after Notice specifying such failure is
given by Lender to Mortgagor; provided that if any such failure to observe or
perform shall be of such nature that it can be cured, but cannot be cured or
remedied within thirty (30) days, Mortgagor shall be entitled to a reasonable
period of time to cure or remedy such failure (not to exceed ninety (90) days
following the giving of Notice), provided Mortgagor commences the cure or remedy
thereof within the thirty (30) day period following the giving of Notice and
thereafter proceeds with diligence, as determined by Lender, to complete such
cure or remedy; or

 

(d)       with respect to matters not described in the other subsections of this
Section 9, failure to duly observe or perform any covenant, condition or
agreement of the Mortgagor contained in any of the Loan Documents which
continues beyond any applicable grace of cure period;

 

then, in each and every such case, the whole of said principal sum hereby
secured shall, at the option of the Lender and without further notice to
Mortgagor, become immediately due and payable together with accrued interest
thereon and all other Indebtedness, and whether or not Lender has exercised said
option, interest shall accrue on the entire principal balance and any interest
or other Indebtedness then due, at the Default Rate until fully paid or, if
Lender has not exercised said option, for the duration of any Event of Default.

 

10.     Upon the occurrence of any Event of Default, whether or not such Event
of Default has been subsequently remedied by Mortgagor or others, but such
remedy, if any, has not been accepted by Lender in writing, Lender may elect to
declare, without notice, all sums secured hereby immediately due and payable,
including any charge provided for herein or in the Note, whereupon interest
shall accrue on all such sums at the Default Rate. Lender is authorized and
empowered to exercise any remedy available to it under applicable law,
including, without limitation, filing of a foreclosure action under applicable
law, and, to the extent permitted by applicable law, is authorized and empowered
without oath or bond to enter upon and take possession of the Premises, and
before or after such entry, pursuant to power of sale or otherwise, sell the
Premises (or such part or parts thereof or leasehold, subleasehold or other
interest therein encumbered hereby as the Lender may from time to time elect to
sell), in the manner provided under applicable law. Mortgagor, in case of any
sale under this Mortgage, or upon default in any interest or principal payment,
or breach of any covenant contained herein, will, upon demand, surrender
possession of the Premises and will from that moment become and be a tenant
holding over, removable by process as upon a forcible and unlawful detainer and
will pay the said purchaser or Lender the reasonable rental value of the

18 

 

Premises from and after said sale or after such default or breach of covenant.
Lender may become the purchaser at any sale hereunder and may bid at said sale
in the form of cash, cash equivalents and/or cancellation of all or any part of
the Indebtedness or any combination thereof. The Lender may, to the extent
permitted by law, act either in person or through the agency of an auctioneer.
In the event of any sale under this Mortgage by virtue of the exercise of the
powers herein granted, or pursuant to any order in any judicial proceedings or
otherwise, the Premises may be sold as an entirety or in separate parcels and in
such manner or order as Lender in its sole discretion may elect, and if Lender
so elects, Lender may sell the personal property covered by this Mortgage at one
or more separate sales in any manner permitted by the UCC, and one or more
exercises of the powers herein granted shall not extinguish or exhaust such
powers, until the entire Premises is sold or the Indebtedness is paid in full.

 

11.       Upon such sale, Lender shall make, execute, and after due payment is
made, deliver to the purchaser or purchasers a deed or deeds for the Premises or
part thereof sold and shall apply the proceeds of the sale, at the election of
Lender first, to all of the expenses of such sale including the reasonable
expenses of Lender and the reasonable fees and costs of any attorneys for
Lender, all of which shall accrue and become due from and after any Event of
Default, together with any sums which Lender shall have paid for procuring any
abstract, certificate or report of title to the Premises and, second, to
principal, interest and any other Indebtedness and all other sums or amounts due
under the Note or agreed or provided to be paid by Mortgagor herein or by
Mortgagor in any other Loan Documents, all in such order as Lender may
determine. The remainder of such proceeds, if any, shall be paid to Mortgagor or
Mortgagor’s successors or assigns, as their rights may appear.

 

12.       In the event of such a sale of the Premises or any part thereof and
the execution of a deed or deeds therefore under this Mortgage, any recital
therein of the occurrence of an Event of Default or of the giving or recording
of any notice or demand by Lender regarding such sale shall be conclusive proof
thereof, and the receipt of the purchase money recited therein shall fully
discharge the purchaser from any obligation for the proper application of the
proceeds of sale in accordance with these trusts.

 

19 

 

13.       Following the occurrence of an Event of Default, unless the same has
been specifically waived in writing, subject to the rights of tenants under
Leases then in effect, Mortgagor shall forthwith upon demand of Lender surrender
to Lender possession of the Premises, and Lender shall be entitled to take
actual possession of the Premises or any part thereof personally or by its
agents or attorneys, and Lender in its discretion may, with or without force and
with or without process of law, enter upon and take and maintain possession of
all or any part of the Premises together with all documents, books, records,
papers and accounts of the Mortgagor or the then owner of the Premises relating
thereto, and may exclude Mortgagor, its agents or assigns wholly therefrom, and
may as attorney-in-fact or agent of the Mortgagor, or in its own name as Lender
and under the powers herein granted:

 

(a)       hold, operate, maintain, repair, rebuild, replace, alter, improve,
manage or control the Premises as it deems judicious, insure and reinsure the
same and any risks related to Lender’s possession, operation and management
thereof and receive all Rents, either personally or by its agents, and with full
power to use such measures, legal or equitable, as in its discretion it deems
proper or necessary to enforce the payment or security of the Rents, including
actions for the recovery of Rent, actions in forcible detainer and actions in
distress for Rents, hereby granting full power and authority to exercise each
and every of the rights, privileges and powers herein granted at any and all
times hereafter, without notice to Mortgagor; and

 

(b)       conduct any leasing activity pursuant to the provisions of the
Assignment of Leases.

 

Lender shall not be obligated to perform or discharge, nor does it hereby
undertake to perform or discharge, any obligation, duty or liability under any
Lease. Except to the extent that the same is caused solely by Lender’s gross
negligence or willful misconduct, should Lender incur any liability, loss or
damage under any Lease, or under or by reason of the Assignment of Leases, or in
the defense of any claims or demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements in any Lease, the
amount thereof, including costs, expenses and reasonable attorneys’ fees and
costs, including reasonable attorneys’ fees and costs on appeal, shall be added
to the Indebtedness and secured hereby.

 

14.       Upon the occurrence of an Event of Default, Lender, in the exercise of
the rights and powers conferred upon it, shall have the full power to use and
apply the Rents, less costs and expenses of collection to the payment of or on
account of the items listed in (a) - (c) below, at the election of Lender and in
such order as Lender may determine as follows:

 

20 

 

(a)       to the payment of (i) the expenses of operating and maintaining the
Premises, including, but not limited to, the cost of management, leasing (which
shall include reasonable compensation to Lender and its respective agent or
agents if management and/or leasing is delegated to an agent or agents),
repairing, rebuilding, replacing, altering and improving the Premises, (ii)
premiums on insurance as hereinabove authorized, (iii) taxes and special
assessments now due or which may hereafter become due on the Premises, and (iv)
expenses of placing the Premises in such condition as will, in the sole judgment
of Lender, make it readily rentable;

 

(b)       to the payment of any principal, interest or any other Indebtedness
secured hereby or any deficiency which may result from any foreclosure sale;

 

(c)       to the payment of established claims for damages, if any, reasonable
attorneys’ fees and costs and reasonable attorneys’ fees and costs on appeal.

 

The manner of the application of Rents, the reasonableness of the costs and
charges to which such Rents are applied and the item or items which shall be
credited thereby shall be within the sole and unlimited discretion of Lender. To
the extent that the costs and expenses in (a) and (c) above exceed the amounts
collected, the excess shall be added to the Indebtedness and secured hereby.

 

15.       Upon the occurrence of any Event of Default, unless the same has been
specifically waived in writing, Lender may apply to any court having
jurisdiction for the appointment of a receiver of the Premises. Such appointment
may be made either before or after sale, without notice, without regard to the
solvency or insolvency of Mortgagor at the time of application for such receiver
and without regard to the then value of the Premises or the adequacy of Lender’s
security. Lender may be appointed as such receiver. The receiver shall have
power to collect the Rents during the pendency of any foreclosure proceedings
and, in case of a sale, during the full statutory period of redemption, if any,
as well as during any further times when Mortgagor, except for the intervention
of such receiver, would be entitled to collect such Rents. In addition, the
receiver shall have all other powers which shall be necessary or are usual in
such cases for the protection, possession, control, management and operation of
the Premises during the whole of said period. The court from time to time may
authorize the receiver to apply the net income in its possession at Lender’s
election and in such order as Lender may determine in payment in full or in part
of those items listed in Paragraph 14.

 

21 

 

16. (a) Mortgagor agrees that all reasonable costs, charges and expenses,
including but not limited to reasonable attorneys’ fees and costs incurred or
expended by Lender arising out of or in connection with any action, proceeding
or hearing, legal, equitable or quasi-legal, including the preparation therefor
and any appeal therefrom, in any way affecting or pertaining to the Loan
Documents or the Premises, shall be promptly paid by Mortgagor. All such sums
not promptly paid by Mortgagor shall be added to the Indebtedness secured hereby
and shall bear interest at the Default Rate from the date of such advance and
shall be due and payable on demand.

 

(b)       Mortgagor hereby agrees that upon the occurrence of an Event of
Default and the acceleration of the principal sum secured hereby pursuant to
this Mortgage, to the full extent that such rights can be lawfully waived,
Mortgagor hereby waives and agrees not to insist upon, plead, or in any manner
take advantage of, any notice of acceleration, any stay, extension, exemption,
homestead, marshaling or moratorium law or any law providing for the valuation
or appraisement of all or any part of the Premises prior to any sale or sales
thereof under any provision of this Mortgage or before or after any decree,
judgment or order of any court or confirmation thereof, or claim or exercise any
right to redeem all or any part of the Premises so sold and hereby expressly
waives to the full extent permitted by applicable law on behalf of itself and
each and every Person acquiring any right, title or interest in or to all or any
part of the Premises, all benefit and advantage of any such laws which would
otherwise be available to Mortgagor or any such Person, and agrees that neither
Mortgagor nor any such Person will invoke or utilize any such law to otherwise
hinder, delay or impede the exercise of any remedy granted or delegated to
Lender herein but will permit the exercise of such remedy as though any such
laws had not been enacted.

 

17.       In accordance with and subject to the terms and conditions of the
Assignment of Leases, Mortgagor hereby assigns to Lender directly and
absolutely, and not merely collaterally, the interest of Mortgagor as lessor
under the Leases of the Premises and the Rents payable under any Lease and/or
with respect to the use of the Premises, or portion thereof, including any oil,
gas or mineral lease, or any installments of money payable pursuant to any
agreement or any sale of the Premises or any part thereof, subject only to a
license, if any, granted by Lender to Mortgagor with respect thereto prior to
the occurrence of an Event of Default. Mortgagor has executed and delivered the
Assignment of Leases which grants to Lender specific rights and remedies in
respect of said Leases and governs the collection of Rents thereunder and from
the use of the Premises, and such rights and remedies so granted shall be
cumulative of those granted herein.

 

22 

 

The collection of such Rents and the application thereof as aforesaid shall not
cure or waive any Event of Default or notice of default hereunder or invalidate
any act done pursuant to such notice, except to the extent any such Event of
Default is fully cured. Failure or discontinuance of Lender at any time, or from
time to time, to collect any such moneys shall not impair in any manner the
subsequent enforcement by Lender of the right, power and authority herein
conferred on Lender. Nothing contained herein, including the exercise of any
right, power or authority herein granted to Lender, shall be, or be construed to
be, an affirmation by Lender of any tenancy, Lease or option, or an assumption
of liability under, or the subordination of the lien or charge of this Mortgage
to any such tenancy, Lease or option. Mortgagor hereby agrees that, in the event
Lender exercises its rights as provided for in this paragraph or in the
Assignment of Leases, Mortgagor waives any right to compensation for the use of
Mortgagor’s furniture, furnishings or equipment in the Premises for the period
such assignment of rents or receivership is in effect, it being understood that
the Rents derived from the use of any such items shall be applied to Mortgagor’s
obligations hereunder as above provided.

 

18.       All rights and remedies granted to Lender in the Loan Documents shall
be in addition to and not in limitation of any rights and remedies to which it
is entitled in equity, at law or by statute, and the invalidity of any right or
remedy herein provided by reason of its conflict with applicable law or statute
shall not affect any other valid right or remedy afforded to Lender. No waiver
of any default or Event of Default under any of the Loan Documents shall at any
time thereafter be held to be a waiver of any rights of Lender hereunder, nor
shall any waiver of a prior Event of Default or default operate to waive any
subsequent Event of Default or default. All remedies provided for in the Loan
Documents are cumulative and may, at the election of Lender, be exercised
alternatively, successively or concurrently. No act of Lender shall be construed
as an election to proceed under any one provision herein to the exclusion of any
other provision or to proceed against one portion of the Premises to the
exclusion of any other portion. Time is of the essence under this Mortgage and
the Loan Documents.

 

19.       By accepting payment of any sum secured hereby after its due date,
Lender does not waive its right either to require prompt payment when due of all
other sums or installments so secured or to declare a default for failure to pay
such other sums or installments.

 

20.       The usury provisions of Paragraph 6 of the Note are fully incorporated
herein by reference as if the same were specifically stated herein.

 

21.       In the event one or more provisions of the Loan Documents shall be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof, and
the Loan Documents shall be construed as if any such provision had never been
contained herein.

23 

 

22.       If the payment of the Indebtedness secured hereby or of any part
thereof shall be extended or varied, or if any part of the security be released,
all persons now or at any time hereafter liable therefor, or interested in said
Premises, shall be held to assent to such extension, variation or release, and
their liability and the lien and all provisions hereof shall continue in full
force, the right of recourse against all such persons being expressly reserved
by Lender notwithstanding such variation or release.

 

23.       Upon payment in full of the principal sum, interest and other
Indebtedness secured by the Loan Documents (the “Secured Obligations”), these
presents shall be null and void, and Lender shall release this Mortgage and the
lien hereof by proper instrument executed in recordable form at the expense of
the Mortgagor. The term “Secured Obligations” shall include, without limitation,
any judgment(s) or final decree(s) rendered to collect any money obligations of
Mortgagor to Lender and/or to enforce the performance or collection of all
covenants, agreements, other obligations and liabilities of the Mortgagor under
this Mortgage, the Note or the other Loan Documents; provided, however, such
Secured Obligations shall not include any judgment(s) or final decree(s)
rendered in another jurisdiction, which judgment(s) or final decree(s) would be
unenforceable by an Indiana court pursuant to Indiana Code 34-54-3-4. The
obtaining of any judgment by Lender (other than a judgment foreclosing this
Mortgage) and any levy of any execution under any such judgment upon the
Premises shall not affect in any manner or to any extent the lien of this
Mortgage upon the Premises or any part thereof, or any liens, powers, rights and
remedies of Lender, but such liens, powers, rights and remedies shall continue
unimpaired as before until the judgment or levy is satisfied.

 

24. (a) Mortgagor hereby grants to Lender and its respective agents, attorneys,
employees, consultants, contractors and assigns an irrevocable license and
authorization to enter upon and inspect the Premises and all facilities located
thereon at reasonable times, subject to the inspection rights provisions
afforded to Mortgagor under the Leases. Lender shall make reasonable efforts to
ensure that the tenants under any Leases are not disturbed.

 

(b)       In connection with any sale or conveyance of this Mortgage, Mortgagor
grants to Lender and its respective agents, attorneys, employees, consultants,
contractors and assigns an irrevocable license and authorization to conduct, at
Lender’s expense, a Phase I environmental audit of the Premises, subject to the
inspection rights provisions afforded to Mortgagor under the Leases.

 

24 

 

(c)       In the event there has been an Event of Default or in the event Lender
has formed a reasonable belief, based on its inspection of the Premises or other
factors known to it, that Hazardous Materials may be present on the Premises,
then, subject to the rights of the lessees under any Leases, Mortgagor grants to
Lender and its respective agents, attorneys, employees, consultants, contractors
and assigns an irrevocable license and authorization to conduct, at Mortgagor’s
expense using the firm of Mortgagor’s choice, subject to Lender’s reasonable
approval, environmental tests of the Premises, including, without limitation, a
Phase I environmental audit, subsurface testing, soil and ground water testing,
and other tests which may physically invade the Premises or facilities (the
“Tests”). The scope of the Tests shall be such as Lender, in its sole
discretion, determines is necessary to (i) investigate the condition of the
Premises, (ii) protect the security interests created under this Mortgage, or
(iii) determine compliance with Environmental Laws, the provisions of the Loan
Documents and other matters relating thereto. Lender shall make reasonable
efforts to ensure that the tenants under any Leases are not disturbed.

 

(d)       Provided no Event of Default has occurred, Lender will provide
Mortgagor with reasonable notice of Lender’s intent to enter, inspect and
conduct the Tests provided for in this Paragraph. In addition, Lender shall
conduct such inspections and Tests during normal business hours and use
reasonable efforts to minimize disruption to any lessees.

 

The foregoing licenses and authorizations are intended to be a means of
protection of Lender’s security interest in the Premises and not as
participation in the management of the Premises.

 

25.       Within fifteen (15) days after any written request by any party to
this Mortgage, the requested party shall certify, by a written statement duly
acknowledged, the amount of principal, interest and other Indebtedness then
owing on the Note, the terms of payment, maturity date and the date to which
interest has been paid. Mortgagor shall further certify whether any defaults,
offsets or defenses exist against the Indebtedness secured hereby. Mortgagor
shall also furnish to Lender, within thirty (30) days of its request therefor,
tenant estoppel letters from such tenants of the Premises as Lender may
reasonably require; which Lender shall not request more than one (1) time per
annum, nor more than one (1) time prior to the date of the Securitization
Transaction.

 

26.       Each notice, consent, request, report or other communication under
this Mortgage shall be given in accordance with the provisions of Section 6.18
of the Loan Agreement.

 

25 

 

27.       Mortgagor has had the opportunity to fully negotiate the terms hereof
and modify the draftsmanship of the Loan Documents. Therefore, the terms of the
Loan Documents shall be construed and interpreted without any presumption,
inference, or rule requiring construction or interpretation of any provision of
the Loan Documents against the interest of the party causing the Loan Documents
or any portion of it to be drafted. Mortgagor is entering into the Loan
Documents freely and voluntarily without any duress, economic or otherwise.

 

28.       This Mortgage and all provisions hereof shall inure to the benefit of
the successors and assigns of Lender and shall bind the permitted successors and
assigns of Mortgagor.

 

29.       THE LOAN DOCUMENTS AND THE PARTIES’ RIGHTS AND OBLIGATIONS THEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO ILLINOIS’
PRINCIPLES OF CONFLICTS OF LAW), EXCEPT TO THE EXTENT (A) OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO THE PERFECTION, FORECLOSURE AND ENFORCEMENT
OF RIGHTS AND REMEDIES AGAINST THE PREMISES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF INDIANA, AND (B) THAT THE LAWS OF THE UNITED STATES OF
AMERICA AND ANY RULES, REGULATIONS, OR ORDERS ISSUED OR PROMULGATED THEREUNDER,
APPLICABLE TO THE AFFAIRS AND TRANSACTIONS ENTERED INTO BY LENDER, OTHERWISE
PREEMPT THE LAW OF THE STATE WHERE THE PREMISES IS LOCATED OR ILLINOIS LAW; IN
WHICH EVENT SUCH FEDERAL LAW SHALL CONTROL.

 

30.       As used herein, the term “Default Rate” means a rate equal to the
lesser of (i) three percent (3%) per annum above the then applicable interest
rate payable under the Note or (ii) the maximum rate allowed by applicable law
at the time of the occurrence of an Event of Default.

 

31.       AFTER CONSULTING WITH COUNSEL AND CAREFUL CONSIDERATION, Mortgagor AND
LENDER (BY ITS ACCEPTANCE HEREOF) KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION ARISING OUT OF THIS MORTGAGE OR ANY OTHER INSTRUMENT OR AGREEMENT BY
WHICH THIS MORTGAGE IS, OR MAY HEREAFTER BE, SECURED, OR OUT OF ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS OF
Mortgagor OR LENDER. THIS WAIVER IS A MATERIAL INDUCEMENT TO THE LENDER’S
ACCEPTANCE OF THIS MORTGAGE.

26 

 

32.       This Mortgage and the Indebtedness secured hereby is for the sole
purpose of conducting or acquiring a lawful business, professional or commercial
activity or for the acquisition or management of real or personal property as a
commercial investment, and all proceeds of such Indebtedness shall be used for
said business or commercial investment purpose. Such proceeds will not be used
for the purchase of any security within the meaning of the Securities Exchange
Act of 1934, as amended, or any regulation issued pursuant thereto, including
without limitation, Regulations U, T and X of the Board of Governors of the
Federal Reserve System. The Premises secured hereby is not used for mining,
grazing, agricultural, timber or farming purposes.

 

33.       Unless Lender shall otherwise direct in writing, Mortgagor shall
appear in and defend all actions or proceedings purporting to affect the
security hereunder, or any right or power of the Lender, excluding any federal
regulatory proceedings against Lender that are not instituted because of any act
or omission by Mortgagor, any Interest Owner or which result from the Premises.
The Lender shall have the right to appear in such actions or proceedings.
Mortgagor shall save Lender harmless from all reasonable costs and expenses,
including but not limited to, reasonable attorneys’ fees and costs and costs of
a title search, continuation of abstract and preparation of survey incurred by
reason of any action, suit, proceeding, hearing, motion or application before
any court or administrative body in and to which Lender may be or become a party
by reason hereof, excluding any federal regulatory proceedings against Lender
that are not instituted because of any act or omission by Mortgagor, any
Interest Owner or which result from the Premises. Such proceedings shall include
but not be limited to condemnation, bankruptcy, probate and administration
proceedings, as well as any other action, suit, proceeding, right, motion or
application wherein proof of claim is by law required to be filed or in which it
becomes necessary to defend or uphold the terms of this Mortgage or the Loan
Documents or otherwise purporting to affect the security hereof or the rights or
powers of Lender. All money paid or expended by Lender in that regard, together
with interest thereon from date of such payment at the Default Rate shall be
additional Indebtedness secured hereby and shall be immediately due and payable
by Mortgagor without notice.

 

34.       Upon the occurrence of an Event of Default, unless the same has been
specifically waived in writing, all Rents collected or received by Mortgagor
shall be accepted and held for Lender in trust and shall not be commingled with
the funds and property of Mortgagor, but shall be promptly paid over to Lender.

 

35.       Mortgagor shall have the right, after giving thirty (30) days’ prior
written notice to Lender, to prepay (without penalty or premium) in whole or in
part, principal owed under the Note together with interest thereon to the date
on which payment is made, along with all sums, amounts, advances, or charges
then due under any instrument or agreement by which the Note is secured.

27 

 

36.       Upon request of Mortgagor, Lender, at Lender's option so long as this
Mortgage secures indebtedness held by Lender, may make future advances to
Mortgagor. Such future advances, with interest thereon, shall be secured hereby
if made under the terms of this Mortgage, the Note or any other Loan Document,
or if made pursuant to any other promissory note, instrument or agreement
stating that sums advanced thereunder are secured hereby.

 

37.       Notwithstanding any other provision of this Mortgage, in no event
shall this Mortgage secure more than Twenty-Seven Million Six Hundred Thousand
and no/100 Dollars ($27,600,000.00); provided, however, in no event shall
Mortgagee have any obligation whatsoever to advance an amount in excess of the
principal amount of the Note.

REMAINDER OF PAGE INTENTIONALLY BLANK

(Signatures on next page)

28 

 

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing to be duly executed and delivered as of
the date first hereinabove written.

 

 

IRESI VERNON HILLS COMMONS, L.L.C,
a Delaware limited liability company

 

By: Inland Residential Operating Partnership, L.P.,
a Delaware limited partnership, its sole member

 

By: Inland Residential Properties Trust, Inc.,
       a Maryland corporation, its general partner

 

By:        /s/ David Z. Lichterman               

Name:  David Z. Lichterman

Its:        Chief Accounting Officer, Treasurer
        and Vice President

 

   

 

State of Illinois         }

County of DuPage   }

 

I, Susan Metzler, a Notary Public in and for said County in said State, hereby
certify that David Z. Lichterman, who is the Chief Accounting Officer, Treasurer
and Vice President of Inland Residential Properties Trust, Inc., a Maryland
corporation, being the general partner of Inland Residential Operating
Partnership, L.P., a Delaware limited partnership, as the sole member of IRESI
Vernon Hills Commons, L.L.C., a Delaware limited liability company, who has
signed the foregoing conveyance and who is known to me, acknowledged before me
on this day that, being informed of the contents of the conveyance, he/she, as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation as the general partner of said limited partnership
as the sole member of said limited liability company.

 

Given under my hand this 25th day of April, 2017.

 

/s/ Susan Metzler     

Notary Public

 

SEAL

Susan Metzler          

Printed Name

 

My Commission Expires:

 

          5/5/19           

29 

 

EXHIBIT A

 

 

PARCEL 1

LOT 10 IN THE FIRST RESUBDIVISION OF VERNON HILLS TOWN CENTER, BEING A
RESUBDIVISION OF PART OF THE SOUTH HALF OF SECTION 15, TOWNSHIP 43 NORTH,RANGE
11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE FINAL PLAT OF
SUBDIVISION RECORDED FEBRUARY 2, 2011 AS DOCUMENT NUMBER 6705452, IN LAKE
COUNTY,ILLINOIS.

 

PARCEL 2:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THE DECLARATION
OF EASEMENTS AND OPERATING AGREEMENT DATED APRIL 1, 2009 ANDRECORDED JUNE 22,
2009 AS DOCUMENT NUMBER 6488478 MADE AND ENTERED INTO BY VHTC, LLC, AN ILLINOIS
LIMITED LIABILITY COMPANY AND PTD PROPERTIES, LLC, AN ILLINOIS LIMITED LIABILITY
COMPANY, FOR THE PURPOSE OF (I) INGRESS, EGRESS AND PARKING BY VEHICULAR
TRAFFIC, (II) THE PASSAGE AND ACCOMMODATION OF PEDESTRIANS, (III) INSTALLATION,
OPERATION, MAINTENANCE, REPAIR AND REPLACEMENT OF THE COMMON UTILITY LINES AND
(IV) THE INSTALLATION, REPAIR,REPLACEMENT AND MAINTENANCE OF AN IRRIGATION
SYSTEM AND GRASS LANDSCAPING, AMENDED BY AMENDED AND RESTATED DECLARATION OF
EASEMENTS AND OPERATING AGREEMENT DATED NOVEMBER 1, 2010 AND RECORDED FEBRUARY
2, 2011 AS DOCUMENT NUMBER 6705457 MADE AND ENTERED INTO BY VHTC, LLC, AN
ILLINOIS LIMITED LIABILITY COMPANY, VHTC LOT 3 LLC, AN ILLINOIS LIMITED
LIABILITY COMPANY, AND PTD PROPERTIES, LLC, AN ILLINOIS LIMITED LIABILITY

 

 

Property Address: 1255 Town Center Road, Vernon Hills, Illinois

 

PIN(s): 15-15-313-003

 

